Order unanimously affirmed, without costs. Memorandum: In this filiation proceeding petitioner appeals from a Family Court order which dismissed her petition. The trial court properly found that petitioner’s uncorroborated and sometimes contradictory testimony did not meet the standard of presenting "entirely satisfactory evidence” to create a genuine belief that the respondent is the father of the child (Matter of Rebmann v Muldoon, 23 AD2d 163, 164). Petitioner has had a total of eight children by at least three different men, only one of whom is her legal husband. She speculated that conception occurred during May, June or July of 1972. Assuming the normal gestation period of 280 days (People v Farina, 134 App Div 110, 112), the date of conception would have been June 14, 1972. During the time when petitioner was intimate with respondent she also on several occasions kept company with another man, not her husband who, she stated, had fathered six of her children. It has long been recognized that "charges of this character are easy to assert and equally difficult to disprove” (Matter of Hawthorne v Edward S., 31 AD2d 426, 427). The trial court properly determined that the evidence was not sufficiently clear and convincing to support a filiation order (Matter of Edick v Martin, 34 AD2d 1096; Matter of Commissioner of Welfare of City of N. Y. v Wendtland, 25 AD2d 640). (Appeal from order of Onondaga County Family Court—paternity.) Present—Marsh, P. J., Simons, Mahoney, Goldman and Witmer, JJ.